Citation Nr: 1126411	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-36 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to increases in the "staged" ratings (of 0 percent prior to February 3, 2010, and 60 percent from that date) assigned for the Veteran's residuals of perforation right ventricle with retained intercardiac foreign body.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Portland, Oregon RO.  

In June 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

Historically, the Veteran was granted a separate rating (as a separate disability from his service-connected muscle group injuries) for his service-connected residuals of perforation of the right ventricle with retained intercardiac foreign body in a January 1970 rating decision, rated 0 percent disabling, effective November 29, 1969.  The case was previously before the Board in December 2009 when it was remanded for additional development.  A January 2011 rating decision increased the disability rating to 60 percent, effective February 3, 2010 (the date of a VA examination).  The Veteran has expressed dissatisfaction with the increased "staged" rating, and both "stages" of the rating remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Notably, the issues of service connection for tinnitus (on de novo review) and bilateral hearing loss were also included in the Board's December 2009 remand.  As January and April 2011 rating decisions granted service connection for tinnitus and bilateral hearing loss, those issues are no longer before the Board.  

In correspondence received in February 2011, the Veteran stated that his disability rating should go back to 1969, and he feels he should have received a compensable rating "a long time ago."  As discussed in more detail below, the claim currently on appeal to the Board was received in 2004, and, as part of appellate consideration, the Board will decide whether the 60 percent rating should be earlier than the date assigned by the RO.  However, to the extent the Veteran (in February 2011 correspondence) expresses disagreement with the effective date of the 60 percent rating for his service-connected residuals of perforation right ventricle with retained intercardiac foreign body disability prior to his claim for increase (in May 2004), such matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

Finally, the Board notes that in his February 2011 correspondence, the Veteran appears to raise a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  As a claim of entitlement to TDIU has not been adjudicated by the AOJ, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to February 3, 2010, the Veteran's residuals of perforation right ventricle with retained intercardiac foreign body was manifested by one to four episodes of paroxysmal atrial fibrillation per year, as supported by ECG or Holter monitor findings; left ventricular fraction was reportedly normal.

2.  From February 3, 2010, the Veteran's residuals of perforation right ventricle with retained intercardiac foreign body is shown to have been manifested by ventricular ejection fraction of 47 percent; chronic congestive heart failure, workload of 3 METs or less, or ventricular ejection fraction of less than 30 percent are not shown.  



CONCLUSION OF LAW

Prior to February 3, 2010, a "staged" increased (to 10 percent, but no higher) rating is warranted for the Veteran's residuals of perforation right ventricle with retained intercardiac foreign body; from February 3, 2010, a rating in excess of 60 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.104, Diagnostic Codes (Codes) 7003, 7010, 7011 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in December 2009.  

Additionally, in December 2009, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of a January 2011 supplemental statement of the case (SSOC) issued after the notice was provided and additional development was completed.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim, as in a SOC or SSOC).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The evidence of record contains the Veteran's post-service private treatment records and lay statements.  The evidence of record also contains reports of VA examinations dated in January 2005 and February 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a whole, the Board finds that the February 2010 examination report is fully adequate and contains sufficient information to decide the issue on appeal.  In particular, the report addressed the metabolic equivalents (METs), ventricular ejection fraction (EF), functional impairment, and the Veteran's subjective complaints.  

The Veteran, and his representative, have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that the duty to notify and the duty to assist have been satisfied.  


B. Factual Background

Historically, in February 1969, the Veteran underwent a thoracotomy for penetrating shrapnel wound wherein the pericardium was opened and the lacerated right ventricle sutured.  See, e.g., December 1969 Administrative Review report.  

As noted above, the Veteran was granted a separate rating (as a separate disability from his service-connected muscle group injuries) for his service-connected residuals of perforation of the right ventricle with retained intercardiac foreign body in a January 1970 rating decision, rated 0 percent disabling, effective November 29, 1969.  

The Veteran filed a claim for an increased evaluation for his heart disability in May 2004.  

An August 2004 private treatment record from Dr. B.H.E. noted the Veteran's complaints of palpitations since the active service injury, having become somewhat worse.  It was noted that when he tries to lie on his left side, he cannot go to sleep.  He also reported feeling dizzy during palpitations.  An electrocardiogram (ECG/EKG) revealed no evidence of infarct, hypertrophy, or ischemia, some atrial bigeminy, and one episode of premature ventricular contraction.  Holter monitor was performed, which showed normal sinus rhythm, some episodes of sinus tachycardia, frequent premature atrial complexes, and several episodes of four or more PACs.  The diagnosis was episodic premature atrial and ventricular beats, with one non-sustained run of ventricular tachycardia, in the location of the known shrapnel injury to the myocardium.  It was opined that "[i]t certainly is possible that the premature beats are related to a shrapnel injury."  

A September 2004 private treatment record from Dr. B.H.E. diagnosed the Veteran with mildly symptomatic premature ventricular contractions in the setting of a normal ejection fraction, and no evidence of ischemia on exercise treadmill test.  The stress treadmill test showed very high workload one minute into Stage 4, without changes in his baseline EKG abnormalities.  The echocardiogram did not reveal any abnormalities other than right ventricular enlargement and some diastolic dysfunction.  It was opined that the premature ventricular contractions "may or may not be related to shrapnel.  It also may be or may not be related to stress, and he states he has been under a great deal of stress recently."  

On January 2005 VA examination, with review of the claims file, complaints of palpitations were noted.  Physical examination revealed his heart rate and rhythm were regular, without murmurs, rubs or gallops.  He has a well-healed 10 inch long thoracic incision, with a smaller, 2 inch incision above it.  The scars were not tender, and they were not adherent to underlying tissue.  Chest X-ray revealed a 5 mm or less piece of shrapnel projecting over the left heart, otherwise negative.  The examiner agreed with the September 2004 private opinion from Dr. B.H.E. that the Veteran's palpitations may or may not be secondary to the shrapnel, and also may or may not be related to his stress, concluding that "it would be mere speculation to say one way or the other."  

An October 2006 note from Dr. H.G. reported the Veteran has had pains in the left chest since the shrapnel injury during active service and that such have persisted since, and are more likely than not to be the result of the injury.  

November 2006 correspondence from the Veteran's spouse related that when he was released from the hospital following the surgery in February 1969, he experienced dizziness, shortness of breath, and fatigue from his heart disability.  She also reported that he experiences dizziness, shortness of breath and fatigue whenever he has an irregular heartbeat.  She also stated that he comes home from work exhausted and needs frequent (every 1.5 to 2 hours) breaks when he works at home on weekends.  

A January 2007 private treatment record from Dr. K.J.W. noted the Veteran was seen for complaints of palpitations and dyspnea (i.e., shortness of breath).  It was further indicated that he has been having difficulty with frequent premature ventricular contractions (PVCs) and short runs of supraventricular tachycardia.  He underwent a cardiopulmonary exercise test which revealed mild impairment of his exercise tolerance with a peak oxygen consumption of 88 percent.  During the test, it was clear that he had significant difficulty with PVCs with poor perfusion while having the ventricular rhythms.  Notably, they were not suppressed with exercise, which is usually the case.  It was opined that "[i]t is very likely that there is some irritation of the myocardium from the embedded shrapnel."  

At the June 2009 Travel Board hearing, it was indicated that the Veteran was placed on heart medication but that he cannot take the medication because of his job.  (hearing transcript, page 15).  The Veteran's spouse testified that he has an irregular heartbeat.  (transcript, page 16).  The Veteran testified that he has constant palpitations in his chest, every day, all day long.  (transcript, page 18).  

Undated correspondence from the Veteran submitted with a waiver of RO initial consideration at the June 2009 hearing indicated that he took medication as requested, and although it does help, he believes it is too dangerous to continue to take the medication because he is not alert enough while working around dangerous machinery.  
In December 2009, the matter was remanded for additional development, to include a cardiology examination.  

On February 3, 2010 VA examination, with review of the claims file, the Veteran complained of a lot of palpitations, with shortness of breath and perspiration.  It was also noted that pains in his chest and back wake him up every night.  Physical examination revealed no evidence of congestive heart failure or pulmonary hypertension.  His rhythm was regular, albeit at an increased rate.  Stress testing revealed METs of 7 and ventricular EF of 47 percent.  EKG revealed normal sinus rhythm and a mildly enlarged left ventricle at peak exercise.  X-rays of the chest revealed a shrapnel fragment measuring 3 to 4 mm, unchanged since prior examination in January 2005, and no acute radiographic abnormality.  The diagnosis was pericardial adhesions, supraventricular tachycardia, and PVCs secondary to shrapnel of the heart.  It was noted his heart disability has resulted in him being assigned different duties and he had reduced his work schedule to two days per week, as well as decreased mobility, lack of stamina, and fatigue and weakness.  His heart disability causes him to get tired easily and he must take frequent breaks with his usual daily activities.  It was noted he takes longer to do certain chores.  

A January 2011 rating decision increased the disability rating for the Veteran's heart disability to 60 percent, effective February 3, 2010 (the date of VA examination).  

February 2011 treatise evidence from the Veteran listed the functions of the pericardium, and noted that a pericardiectomy is a surgical procedure that removes part or most of the pericardium, the sac that surrounds the heart.  

C. Legal Criteria and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

Where an unlisted condition is encountered it may be rated analogously, under a closely related disease or injury, where closely related as to the functions affected, the anatomical location, and the symptomatology.  38 C.F.R. § 4.20.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In claims for increased ratings, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO has assigned "staged" ratings of 0 percent prior to February 3, 2010, and 60 percent from that date, and, as noted above, both "stages" are under consideration.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received in May 2004, the period for consideration is from May 2003 until the present.  

The Veteran's service-connected residuals of perforation right ventricle with retained intercardiac foreign body is presently rated under Code 7003 (for pericardial adhesions).  Under Code 7003, a 10 percent rating is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continued medication required.  A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted where there is evidence of chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The Veteran's disability could also be rated under Code 7010 (for supraventricular arrhythmias) or Code 7011 (for sustained ventricular arrhythmias).  Under Code 7010, a 10 percent rating is warranted for supraventricular arrhythmias with permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent (maximum) rating is warranted for supraventricular arrhythmias with paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  

Under Code 7011, a 10 percent rating is warranted for sustained ventricular arrhythmias when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  A 30 percent rating is warranted when a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted where there is evidence of chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  
Prior to February 3, 2010

The medical evidence of record reasonably shows that the Veteran's residuals of perforation right ventricle with retained intercardiac foreign body was manifested by one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG.  An August 2004 private treatment record from Dr. B.H.E. notes that ECG found one non-sustained episode of ventricular tachycardia.  A September 2004 private treatment record from Dr. B.H.E. again noted the Veteran had one non-sustained episode of ventricular tachycardia.  A January 2007 private treatment record from Dr. K.J.W. also noted the Veteran has had short runs of supraventricular tachycardia (although not documented by ECG or Holter monitor).  Thus, it is reasonably shown that the Veteran's residuals of perforation right ventricle with retained intercardiac foreign body approximated the criteria for a 10 percent rating (warranting such rating, under Code 7010).  

The evidence does not show that prior to February 3, 2010, the Veteran's residuals of perforation right ventricle with retained intercardiac foreign body warranted a rating in excess of 10 percent.  The August and September 2004 private treatment reports did not reflect testing as measured by METs.  While there is evidence of complaints of dizziness, fatigue, and dyspnea, such are not in association with any testing as measured by METs, as is required under Codes 7003 and 7011.  The Board also points out that evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray has not been shown, and the Veteran's private physician opined that ejection fraction on the 2004 echocardiogram was normal.  In addition, there is no evidence of more than four episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor; paroxysmal atrial fibrillation or other supraventricular tachycardia is documented by ECG or Holter monitor only in the August 2004 Dr. B.H.E. private treatment record.  Finally, there is no evidence of chronic congestive heart failure.  

In summary, the Veteran's heart disability did not meet the criteria for the next higher (30 percent rating) at any time prior to February 3, 2010.  

From February 3, 2010

From February 3, 2010, the medical evidence of record does not show chronic congestive heart failure, a workload of 3 METs or less, or ejection fraction of less than 30 percent.  On February 2010 examination, the examiner noted there was no evidence of congestive heart failure.  Stress testing revealed METs of 7 and ventricular EF of 47 percent.  Consequently, the next higher (100 percent) rating is not warranted.  

In summary, the Veteran's heart disability has not met the schedular criteria for the next higher (100 percent rating) at any time since February 3, 2010.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected heart disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's heart disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  He does not report any unusual symptoms that are not contemplated by the various diagnostic codes described in detail above.  

In short, there is nothing in the record to indicate that his service-connected heart disability, by itself, causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

A "staged" increased rating of 10 percent (but no higher) is granted for the Veteran's residuals of perforation right ventricle with retained intercardiac foreign body, from May 20, 2004 to February 3, 2010, subject to the regulations governing payment of monetary awards; a rating in excess of 60 percent from February 3, 2010 is denied.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


